Citation Nr: 1015367	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from May 1967 to May 1970.  The Veteran died 
in September 2000.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2009, the case 
was remanded for additional development and to satisfy notice 
requirements.  

Although the RO implicitly reopened the appellant's claim of 
service connection for the cause of the Veteran's death by 
deciding the issue on the merits in the February 2004 rating 
decision, the question of whether new and material evidence 
has been received to reopen such claim must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the appellant's 
claim accordingly.

The matter of entitlement to service connection for the cause 
of the Veteran's death based on de novo review is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on her part is required.


FINDINGS OF FACT

1. The Veteran died on September [redacted], 2000; the immediate cause 
of death was sepsis due to (or as a likely consequence of) 
end stage renal failure and diabetes mellitus; hypertension 
and cerebrovascular accident were listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death.  

2. An unappealed November 2000 rating decision denied service 
connection for the cause of the Veteran's death essentially 
on the basis that there was no evidence showing that any of 
his death-causing disabilities were related to his service.  

3. Evidence received since the November 2000 rating decision 
includes evidence that tends to corroborate that the Veteran 
served in Vietnam during the Vietnam era (which would 
establish his entitlement to presumptive service connection 
for type 2 diabetes); relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
the cause of the Veteran's death; and raises a reasonable 
possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for the cause of the Veteran's death may 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Inasmuch as this decision grants in full that portion of the 
claim that is being addressed, there is no reason to belabor 
the impact of the VCAA on this matter, since any notice error 
or duty to assist omission is harmless. Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A November 2000 rating decision denied the appellant's claim 
of service connection for cause of the Veteran's death 
essentially because there was no relationship shown between 
the Veteran's causes of death (sepsis, end stage renal 
failure, and diabetes mellitus) and his service.  See 
Analysis November 8, 2000 rating decision.  The appellant did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Fortuck v. Principi, 17 Vet. 
App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 
(1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of certain chronic diseases 
(including diabetes mellitus) may be presumed if they are 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneiform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in November 2000 consisted of a copy of 
the Veteran's death certificate showing that he died on 
September [redacted], 2000.  His immediate cause of death was sepsis 
due to (or as a likely consequence of) end stage renal 
failure and diabetes mellitus.  Hypertension and 
cerebrovascular accident were listed as significant 
conditions contributing to death but not resulting in the 
underlying cause of death.  Notably, service in Vietnam was 
not shown.

Evidence received since the November 2000 rating decision 
includes: 

* Service personnel records showing that the Veteran served 
in Thailand as a microwave radio repairman from August 1968 
to June 1969, and was awarded a Vietnam Campaign Medal.

* Service treatment records (STRs), including an April 1970 
service separation physical examination report, that are 
silent for any complaints, findings, treatment, or diagnosis 
relating to sepsis, renal failure, diabetes mellitus, 
hypertension and/or a cerebrovascular accident.

* August 1994 to June 1999 VA treatment records showing that 
the Veteran received treatment for renal failure and diabetic 
foot care.  He was noted to have a past medical history of 
diabetes mellitus, chronic renal failure, and hypertension, 
and a past surgical history of a right great toe amputation 
in approximately 1996 and an arteriovenous fistula and 
arteriovenous graft on the right side in approximately 1998.

* A November 1999 statement of attending physician from Dr. 
B.A. (the physician who certified the Veteran's death 
certificate), stating that she treated the Veteran from 
October 1999 to November 1999 for pseudomonas sepsis, open 
wound on left thigh after removal of infected autologous vein 
graft stent, end stage renal disease, neuropathy, 
hypertension, diabetes mellitus, and pericarditis.

* A May 2005 letter from L.Q., who states he and the Veteran 
were both assigned to the same unit, CEEA-T, 29th Signal 
Group, APO 96346 USARPAC, and that the Veteran served in Da 
Nang, Vietnam.  In support of his statement, L.Q. submitted a 
copy of his DD-214 (showing that he had 9 months and 20 days 
of foreign service, and was awarded a Vietnam Service Medal 
and a Vietnam Campaign Medal); an (illegible) copy of a DA 
Form 2139; and a March 1969 document from OUSARMA, American 
Embassy, certifying that he. "was on active duty in a 
Southeast Asia combat zone, was credited with hostile fire 
pay for inclusive months [March 1969] and [was] entitled to 
combat zone exclusion of total taxable income."  
* A copy of a May 2009 letter from the RO to the appellant 
advising that they had been unable to obtain medical evidence 
from the following providers: Memorial Hermann Hospital, Dr. 
H., Dr. G.S., and St. Luke Hospital.

* A September 2009 report of contact between the RO and the 
appellant in which the latter advised that medical records 
from St. Luke Episcopal Medical Center (including those from 
Dr. B.A.) were unavailable because they had been destroyed in 
a flood from Tropical Storm Allison in 2001.

Reopening of the Claim

The Board finds that the evidence received since the November 
2000 rating decision is new and material because it was not 
before agency decision-makers in November 2000, and directly 
addresses the unestablished fact necessary to substantiate 
the appellant's claim of service connection for cause of the 
Veteran's death.  Specifically, the claim was denied in 
November 2000 for lack of a nexus between any of the 
Veteran's death-causing disabilities and his service.  

The appellant's theory of entitlement is that the Veteran 
served in Vietnam and, thus, his diabetes mellitus (an 
underlying cause of death listed on his death certificate) 
should be presumptively service-connected under 38 U.S.C.A. 
§ 1116 (as due to herbicide exposure).  While the record does 
not expressly show that the Veteran served in Vietnam, the 
appellant has (since the November 2000 rating decision) 
submitted a lay statement from L.Q. who states he served with 
the Veteran in Vietnam.  When taken at face value (as is 
required when determining solely whether to reopen a 
previously denied claim) this additional evidence is 
competent and credible evidence that relates to the matter of 
whether the Veteran served in Vietnam (and may be presumed to 
have been exposed to herbicides), and raises a reasonable 
possibility of substantiating the appellant's claim.  Thus, 
the additional evidence received is new and material and is 
sufficient to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death.
ORDER

The appeal to reopen a claim of service connection for the 
cause of the Veteran's death is granted.


REMAND

As was noted, the appellant claims that the Veteran's 
diabetes mellitus, which is listed on his death certificate 
as a cause of his death, was due to his exposure to 
herbicides during service.  The Veteran's service personnel 
records do not show that he served in Vietnam; they show he 
served in Thailand from August 1968 to June 1969.  As the 
Department of Defense has identified American bases in 
Thailand where herbicides were sprayed around the perimeter, 
this matter was remanded in March 2009 for additional 
development in this regard.  On remand, the RO was unable to 
establish that the Veteran served on any of the bases in 
Thailand where herbicides were sprayed around the perimeter.

In May 2009, the appellant submitted additional evidence in 
the form of a May 2005 lay statement from L.Q., who stated 
that he served with the Veteran in Vietnam.  To show that he 
himself served in Vietnam, L.Q. submitted a copy of his DD-
214 (showing that he had 9 months and 20 days of foreign 
service, and was awarded a Vietnam Service Medal and Vietnam 
Campaign Medal); an (illegible) copy of his DA Form 2139; and 
a March 1969 document from OUSARMA, American Embassy, 
certifying that he "was on active duty in a Southeast Asia 
combat zone, was credited with hostile fire pay for inclusive 
months [March 1969] and [was] entitled to combat zone 
exclusion of total taxable income."  

Even though the documents that L.Q. submitted do not 
conclusively establish that he served in Vietnam, the fact 
that he was certified as having been on active duty in a 
Southeast Asia combat zone in the Army and was entitled to 
(non-taxable) hostile fire pay suggests he may have served in 
Vietnam.  [Thailand is not an area generally regarded as a 
combat zone.]  The record doe not show that, apart from a 
review of the documents, any additional development was done 
to determine whether L.Q. served in Vietnam (and that the 
Veteran served with him) as claimed.

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for: (a) 
exhaustive development (to include 
securing a copy of L.Q.'s complete 201 
file, and seeking from an appropriate 
official (of the Department of the Army) 
an explanation of the circumstances under 
which a serviceman would have been 
entitled to combat pay during the Vietnam 
Era (i.e., would an award of combat pay 
signify service in Vietnam?)) to determine 
whether L.Q. (who submitted a statement in 
support of the appellant's claim) served 
in Vietnam; and 

(b) If it is established that L.Q. served 
if Vietnam, exhaustive development to 
ascertain whether L.Q. and the Veteran 
were assigned to the same unit during the 
period of time L.Q. served in Vietnam.  

If exhaustive development proves 
fruitless, or the information obtained is 
inconclusive, the scope of the development 
should be explained for the record in 
detail.  

2. 	The RO should arrange for any 
further development suggested by the 
results of that sought above, then the RO 
should re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


